HAHN, J.
Heard on exceptions of the United States Fidelity & Guaranty Company and of Rosetta A. Gorman and Beatrice Gorman, respondents, to the report and findings of the Master in this suit and upon the motion of the complainant that the exceptions be overruled.
Certain of the respondents by demurrer raised the question of whether, under the circumstances alleged in the bill, the complainant was entitled to relief and this demurrer, after hearing, was on June 19, 1928, overruled. Answers and replications were there-afterwards filed and the suit was referred to a Master, whose findings of fact and law are fully set out in his report. The action of this Court in overruling the demurrer above referred to left for decision by the Master the issues of fact raised by the pleadings and such questions of law as were incidental to the presentation of evidence in support of the issues of fact.
The findings of the Master as to law and fact and the evidence upon which such findings are based having been considered, it appears that the findings of the Master are in accordance with the law and sustained by the evidence.
The exceptions to the Master’s report are overruled and the report and findings therein contained are confirmed.